DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           M.L., the mother,
                              Appellant,

                                    v.

  DEPARTMENT OF CHILDREN AND FAMILIES and GUARDIAN AD
                       LITEM,
                       Appellee.

                              No. 4D21-1527

                           [August 26, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Lisa S. Small, Judge; L.T. Case No. 502016DP000762.

  Oscar Syger of the Law Offices of Oscar Syger P.A., Boca Raton, for
appellant.

    Andrew Feigenbaum of Children’s Legal Services, West Palm Beach,
for appellee Department of Children and Families.

   Thomasina F. Moore, Statewide Director of Appeals, and Laura J. Lee,
Senior Attorney, Appellate Division, Statewide Guardian Ad Litem Office,
Tallahassee, for appellee Guardian Ad Litem on behalf of X.L.-C., A.L.,
and I.L.

PER CURIAM.

  Affirmed.

CONNER, C.J., FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.